Citation Nr: 1756467	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for right shoulder arthritis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from September 2001 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Seattle, Washington.  

The Veteran testified from Seattle at a videoconference hearing before the undersigned in April 2017.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he is entitled to an increased rating for his right shoulder disability.  A remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  

His testimony at his April 2017 Travel Board hearing is that his shoulder disability worsened since his latest VA examination.  Additionally, the Veteran described numbness and tingling in the affected area that has not been previously reported. The Veteran's most recent examination was in May 2014.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time that has elapsed since his most recent VA examination in May 2014, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected right shoulder disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  

Importantly, following the Veteran's most recent VA examination, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right shoulder, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id.; see also 38 C.F.R. § 4.59. 

A review of the Veteran's most recent VA examination for the right shoulder in 2014 shows the examination report did not meet the new standards outlined by the Court in Correia.  For example, although the May 2014 shoulder DBQ contains range of motion testing for both the service-connected right shoulder and the non-service-connected left shoulder (i.e., the opposite undamaged joint), there is no indication of whether the range of motion testing was active or passive. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records that are not of record. 

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right shoulder disability.  

The examiner should consider the Veteran's statements of numbness and tingling, and consider whether neurologic testing is warranted. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion and in weight bearing and non-weight bearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




